DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response is acknowledged.  The restriction has been modified due to an inadvertent oversight in the claim scope of claims 2-3 which do not depend to claim 1 are directed to distinct steps and starting material independent and distinct from those in claim 1.  A further species election has accordingly also been applied below to new Group II.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1 and 9-26, drawn to a method of making an amino acid or peptide which comprises a single (1) step of removing an N-protecting group from an amino acid or peptide of formula (I):	
		
    PNG
    media_image1.png
    125
    299
    media_image1.png
    Greyscale
.
II.	Claims 2-3, drawn to a method of making an amino acid or peptide which comprises a two (2) steps, wherein the peptide is a peptide of formula (II):
		
    PNG
    media_image2.png
    174
    149
    media_image2.png
    Greyscale

III.	Claims 4-8, drawn to a method of making a peptide which comprises three (3) steps, wherein the peptide is a peptide of formula (II):
	
    PNG
    media_image2.png
    174
    149
    media_image2.png
    Greyscale
.
IV.	Claim 27, drawn to a non-statutory class of subject matter class directed to ‘use’ of a ‘group’ represented by formula (III):
	
    PNG
    media_image3.png
    185
    155
    media_image3.png
    Greyscale
;
wherein such is not a product claim nor a method claim as no active steps are set forth.

Lack of Unity
	An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention") (see e.g. PCT Rule 13.1, 13.2; 37 CFR 1.475). 

Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:

a. A product and a process specially adapted for the manufacture of said product; orb. A product and a process of use of said product; orc. A product, a process specially adapted for the manufacture of the said product, and a use of the said product; ord. A process and an apparatus or means specially designed for carrying out the said process; ore. A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process. 

If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims (see e.g. PCT Article 17(3)(a) and 1.476(c)).

The inventions listed as Groups I-? do not relate to a single general inventive concept,  they lack the same or corresponding “special technical features” for the following reasons: 

the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (" requirement of unity of invention "). 


No ‘Special’ Technical Feature
The ‘technical feature’ running through the claims is a sialyated protecting group.  Such protecting groups are known, as recited by the international authority in the related PCT written opinion; see Documents 2-4:

    PNG
    media_image4.png
    430
    623
    media_image4.png
    Greyscale

Summarization of Documents 2-4:

    PNG
    media_image5.png
    54
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    347
    616
    media_image6.png
    Greyscale

As taught in each of Documents 2-4:

    PNG
    media_image7.png
    411
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    81
    558
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    466
    602
    media_image9.png
    Greyscale

Since the technical feature is known, it does not constitute a 'special' technical feature.  Thus, the claims lack unity of invention. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 A fully defined compound of formula (I) if Group I is elected.
A fully defined compound of formula (II) if Group II is elected.

A fully defined compound of formula (II) if Group III is elected.
A fully defined compound of formula (III) if Group IV is elected.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all independent claims.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/
Primary Examiner, Art Unit 1654